                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DEBRA VANESSA WHITE,                                CASE NO. C19-0284-JCC
10                           Plaintiff,                   ORDER
11            v.

12    RELAY RESOURCES and GENERAL
      SERVICES ADMINISTRATION,
13
                             Defendants.
14

15
            This matter comes before the Court on Defendant Relay Resources’ motion to strike
16
     Plaintiff’s “Answer and Affirmative Defenses” (Dkt. No. 91). On November 14, 2019,
17
     Defendant filed its answer to Plaintiff’s complaint. (Dkt. No. 85.) On December 14, 2019,
18
     Plaintiff filed a reply to Defendant’s answer. (Dkt. No. 86.) Federal Rule of Civil Procedure 7(a)
19
     authorizes a reply to an answer “if the court orders one.” Fed. R. Civ. P. 7(a)(7). Because the
20
     Court did not order a reply from Plaintiff, her pleading is not proper under Rule 7(a).
21
            Alternatively, the Court could construe Plaintiff’s “Answer and Affirmative Defenses”
22
     pleading as a proposed amendment to her complaint. The pretrial conference and scheduling
23
     order established that all pleading amendments were due by November 8, 2019. (Dkt. No. 45.)
24
     Pursuant to Rule 16(d), scheduling order deadlines “may be modified only for good cause and
25
     with the judge’s consent.” Plaintiff has neither attempted to establish good cause for
26


     ORDER
     C19-0284-JCC
     PAGE - 1
 1   modification nor obtained the Court’s consent to amend her complaint. Plaintiff’s “Answer and

 2   Affirmative Defenses” is therefore improper under Rule 16(d) if construed as a proposed

 3   amended complaint.

 4          For the foregoing reasons, the Court GRANTS Defendant’s motion to strike Plaintiff’s

 5   Answer and Affirmative Defenses (Dkt. No. 91). The Clerk is directed to STRIKE Plaintiff’s

 6   Answer and Affirmative Defenses from the record.

 7          DATED this 24th day of February 2020.




                                                        A
 8
 9

10
                                                        John C. Coughenour
11                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0284-JCC
     PAGE - 2
